                                                                       DISTRICT OF OREGON
                                                                            FILED
                                                                            June 08, 2020
                                                                     Clerk, U.S. Bankruptcy Court



  Below is an opinion of the court.




                                                     _______________________________________
                                                                DAVID W. HERCHER
                                                               U.S. Bankruptcy Judge


                              UNITED STATES BANKRUPTCY COURT

                                FOR THE DISTRICT OF OREGON

In re                                        Chapter 13

Thomas Bryon Cattell,                        Case No. 19-33823-dwh13

                 Debtor.

Thomas Bryton Cattell,                       Adversary Proceeding No. 19-03123-dwh
                                             (lead action)
                 Plaintiff,                  Relates to Adversary Proceeding
                                             No. 20-03024-dwh
        v.

Victoria D. Deeks and Carol Williams,        MEMORANDUM DECISION DENYING
                                             MOTION TO DISMISS BY
                 Defendants.                 DEFENDANT
                                             PRICEWATERHOUSECOOPERS LLP
Thomas Bryon Cattell,
                                             NOT FOR PUBLICATION
                 Plaintiff,
                                             Adversary Proceeding No. 20-03024-dwh
        v.

Alison Hohengarten; Francis Hansen &
Martin LLP, an Oregon limited liability
partnership; Connor Deeks; and
PricewaterhouseCoopers LLP,

                 Defendants.

Page 1 – MEMORANDUM DECISION DENYING MOTION TO DISMISS BY etc.



                     Case 19-03123-dwh     Doc 54   Filed 06/08/20
I.      Introduction

        In No. 20-3024, defendant PricewaterhouseCoopers LLP (PwC) moves to dismiss the

complaint by plaintiff-debtor, Thomas Bryon Cattell. For the reasons that follow, I will deny the

motion.

II.     Background

        The two actions captioned above are jointly administered. The lead action is No. 19-

3123, and the other is No. 20-3024. Unless otherwise specified, references to “this action” are to

No. 20-3024.

        Cattell, the chapter 13 debtor, filed the complaint against Connor Deeks, PwC, and

others. 1 Connor Deeks is the son of Cattell’s alleged former partner, Victoria D. Deeks, who is a

defendant in the lead action. Because Connor and Victoria Deeks share a last name, for clarity I

use their first names.

        In general, the complaint alleges that Connor took control of accounts held in the name of

Victoria but that allegedly were property of a partnership of Victoria and Cattell, and Connor

was engaged in a systematic plan to “lock the Plaintiff [Cattell] out of all the partnership

accounts and divert as much money as possible to Victoria at the expense of the Plaintiff

[Cattell].” 2 Based on those facts, the complaint asserts claims against Connor and PwC for

breach of fiduciary duty, financial abuse of a vulnerable person, and promissory estoppel. The

stated bases for asserting liability against PwC is that Connor either “was acting in the course

and scope of his position with PWC or in the alternative held himself out as an agent of PWC”

and that he “used the offices and electronic systems of PwC to cloak himself in . . . apparent

authority.” 3



1
  Docket item (DI) 1-1 (complaint).
2
  Complaint at 19, ¶ 70.
3
  Complaint at 2.

Page 2 – MEMORANDUM DECISION DENYING MOTION TO DISMISS BY etc.



                         Case 19-03123-dwh        Doc 54     Filed 06/08/20
III.   Analysis

       A.      Motion to dismiss

       PwC has moved to dismiss under Federal Rule of Civil Procedure 12(b)(6), which

authorizes dismissal for failure to state a claim and is applicable to this action through Federal

Rule of Bankruptcy Procedure 7012. In deciding a motion to dismiss, I must accept the factual

allegations of the complaint as true. But “labels and conclusions” are not factual allegations and

can’t be accepted as true. 4 Instead, I must examine the well-pleaded factual allegations of the

complaint to determine whether they offer plausible support for the legal conclusions. 5

       B.      Agency liability

               1.      Agency liability under Oregon law

       Under Oregon agency law, person 1 is liable as principal for the act of person 2 as agent

only if one of two conditions is satisfied. The first condition is that person 2 had actual authority

to act as the agent of person 1. Actual authority can be created expressly or by implication. 6

       The second condition is that person 2, although lacking actual authority, appeared to have

authority to act as person 1’s agent. This second condition is only satisfied if the appearance of

authority is created by words or conduct of person 1. 7 The unilateral acts of person 2 can’t create

apparent authority, and there is apparent authority only if the plaintiff reasonably relied on the

appearance of authority. 8




4
  Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007).
5
  Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).
6
  Eads v. Borman, 351 Or 729 (2012).
7
  Id.
8
  Id. at 737.

Page 3 – MEMORANDUM DECISION DENYING MOTION TO DISMISS BY etc.



                       Case 19-03123-dwh          Doc 54     Filed 06/08/20
               2.        Agency allegations

       Cattell’s allegations that Connor was acting in the scope of his employment with PwC

and that he held himself out as its agent are legal conclusions. Therefore, I must examine the

factual allegations of the complaint to see whether they support those conclusions.

       The complaint makes the following specific allegations regarding the relationship

between Connor and PwC:

           •   Connor is employed in PwC’s Portland office. 9

           •   When he committed the acts alleged in the complaint, he was acting within the

               scope of his position at PwC, or he held himself out as PwC’s agent. 10

           •   He used PwC’s offices and electronic systems to “cloak himself” in apparent

               authority to act for PwC. 11

           •   He assured Cattell “that he would work with his team at PWC to analyze the

               books and records of [Cattell’s] partnership . . ..” 12

           •   On August 2, 2017, Cattell and Connor exchanged emails through Connor’s PwC

               email account regarding the restructuring of Cattell’s partnership. 13

           •   On December 22, 2017, Connor instructed Cattell to stop contacting him through

               PwC. 14




9
  Complaint at 3, ¶ 3.
10
   Complaint at 2, ¶ 2.
11
   Complaint at 2, ¶ 2.
12
   Complaint at 13, ¶ 48.
13
   Complaint at 17, ¶ 62.
14
   Complaint at 19, ¶ 69.


Page 4 – MEMORANDUM DECISION DENYING MOTION TO DISMISS BY etc.



                         Case 19-03123-dwh        Doc 54      Filed 06/08/20
           •   On December 26, 2018, Connor sent Cattell a letter saying that he was not acting

               as an accountant for PwC when he worked on the partnership account, but that

               statement was false. 15

           •   Through December 26, 2018, “Connor was either acting as an agent of PwC or

               was clocked [sic] in apparent authority to act as an employee of PwC.” 16

               3.      The complaint fails to state claims based on apparent authority.

       The parties focus most of their attention on the apparent-authority theory, so I will start

there. The only allegations in the complaint that might support this theory are that Connor was an

employee of PwC, communicated using his work email address, and told Cattell that his PwC

team would work on the account.

       I agree with PwC that these allegations do not support the apparent-authority theory. The

Oregon Supreme Court has consistently held that apparent authority can only be found where the

acts or words demonstrating authority are not those of the purported agent, but instead those of

the purported principal. 17 The complaint contains no allegation of any statement or action of

PwC that could have led Cattell to believe that Connor was acting as its agent. Instead, it asserts

that Connor himself claimed to be acting on behalf of PwC—although he later emphatically

denied it—and that Connor gave that impression by (at first) responding to emails that Cattell

sent to his PwC email account.

       To find apparent authority based on these facts would require that I conclude that every

act of an employee is within the employee’s apparent authority to act on behalf of the employer.

That is, I would have to find that an employer, solely by hiring an employee and giving the



15
   Complaint at 16, ¶ 60.
16
   Complaint at 25, ¶ 93.
17
   Harkness v. Platten, 359 Or 715, 722 (2016); Eads, 351 Or at 737; Taylor v. Ramsay-Gerding
Constr. Co., 345 Or 403, 410-11 (2008); Badger v. Paulson Inv. Co., Inc., 311 Or 14, 24 (1991).

Page 5 – MEMORANDUM DECISION DENYING MOTION TO DISMISS BY etc.



                       Case 19-03123-dwh         Doc 54     Filed 06/08/20
employee an email address, is representing to the world that the employee is its agent for all

purposes. Cattell cites no authority for that proposition.

       Cattell does cite a provision of the Restatement (Third) of Agency that “an agent acts

with apparent authority in making a fraudulent misrepresentation to a third party when the third

party reasonably believes that the agent has authority to make the particular representation on

behalf of the principal.” 18 But I don’t interpret that provision to have implicitly abrogated the

usual requirement that the third party’s reasonable belief be induced by the principal. Indeed, as

recently as 2016 (ten years after the publication of the Restatement), the Oregon Supreme Court

restated the conventional rule that “an agent’s actions, standing alone, will not give rise to

apparent authority.” 19

       Cattell can’t succeed on an apparent-authority theory unless he can point to some more

specific actions or representations by PwC that caused him to believe that Connor was acting on

PwC’s behalf when he worked on the partnership account.

               4.         The complaint does state claims based on actual authority.

       PwC’s reply argues that Cattell relies in his response on a theory of liability (respondeat

superior) that was not pleaded in the complaint. I disagree; the complaint alleges that Connor

was acting within the scope of his position as a PwC employee and with actual authority to act

on behalf of PwC. 20 When it comes to intentional financial torts allegedly committed in the

scope of an employee’s job duties, it’s not clear that there is any distinction between respondeat

superior and actual agency. Respondeat superior is more commonly relevant to “physical torts”

such as negligence. 21 It would be peculiar to argue, for instance, that a trucking company is



18
   RESTATEMENT (THIRD) OF AGENCY § 7.08 (AM. LAW INST. 2006).
19
   Harkness, 359 Or at 722.
20
   Complaint at 2, ¶ 2.
21
   Eads, 351 Or at 738.


Page 6 – MEMORANDUM DECISION DENYING MOTION TO DISMISS BY etc.



                          Case 19-03123-dwh       Doc 54     Filed 06/08/20
“bound” by its driver’s act of running over a pedestrian. Courts instead say that the employer is

“vicariously liable” for the acts of its employee in the course of his or her employment, because

the employer exercises control over the employee’s conduct on the job. 22 Where, as here, the

alleged tort is intentional and nonphysical, I see no meaningful distinction between respondeat

superior and agency; in either case, what matters is whether the employee (Connor) was carrying

out his employer’s (PwC’s) business. In any event, the label that the plaintiff places on a theory

isn’t important. What matters is whether the complaint alleges facts that would support the

theory.

          The complaint alleges that Connor worked for PwC as a “Senior Associate” 23

and that he was “acting in the course and scope of his position with PwC.” 24 The latter allegation

is broad and arguably conclusory, and PwC argues that it therefore doesn’t suffice to defeat the

motion to dismiss. More specifically, PwC argues that Cattell must allege facts to show that it

explicitly authorized Connor to handle the account. 25

          But it’s hard to imagine what more specific facts he could even theoretically have

asserted to support the assertion that Connor was acting on PwC’s behalf. I would be stretching

Twombly and Iqbal too far if I insisted that Cattell make allegations describing the precise nature

of Connor’s employment or the conversations he might or might not have had with his employer

regarding this account. Those allegations would be nothing better than speculation and would

add nothing to the broader allegation that Cattell made in the complaint. Under the

circumstances, the allegation that Connor was “acting in the course and scope of his position” is

about as precise as Cattell could have been in his complaint.



22
   Id.
23
   Complaint at 2, ¶ 2.
24
   Complaint at 2, ¶ 2.
25
   DI 42 (reply) at 5, citing Taylor v. Ramsay-Gerding Constr. Co., 345 Or. 403, 410 (2008).


Page 7 – MEMORANDUM DECISION DENYING MOTION TO DISMISS BY etc.



                         Case 19-03123-dwh        Doc 54     Filed 06/08/20
       The Supreme Court’s concern in Twombly and Iqbal was that defendants should not be

subjected to the cost of discovery based on allegations that, while consistent with a possibility of

liability, are insufficient to make liability plausible 26—in other words, a plaintifff can’t rely on

conjecture and innuendo and invite the court to make a logical leap to infer the defendant’s

liability. But to infer that an accountant who undertook to handle a financial account was doing

so on behalf of his accounting-firm employer isn’t a logical leap. It is entirely plausible and

therefore doesn’t offend the Twombly doctrine. Whether it is true is a question for trial or

summary judgment.

       PwC also argues that Cattell did not pay Connor for his financial advice, and that it

would be implausible to infer that an accounting firm would authorize its employee to give free

advice on its behalf. But I find no allegation in the complaint that Connor was working for free.

On a motion to dismiss, the complaint contains the universe of facts that I may consider. The

complaint does contain, as an attachment, a letter allegedly written by Connor in which he claims

that he was not acting in a professional capacity and did not get paid for his work. 27 But the

complaint doesn’t allege that the statements in the letter are true—to the contrary, the complaint

expressly contradicts Connor’s statement that he was not working for PwC. So I can’t treat

Connor’s statements in the letter as admissions by Cattell.

       I also can’t accept PwC’s invitation 28 to treat the complaint’s allegation that Connor was

acting on behalf of Victoria as conclusively refuting the allegation that he was acting in the scope

of his employment. Both allegations can be true. It’s possible that Connor was acting “on behalf

of” Victoria in the sense that he was acting for her benefit, while also acting within the scope of

his job at PwC.


26
   Iqbal, 556 U.S. at 678-79.
27
   Complaint, Ex. 3.
28
   Reply at 5.

Page 8 – MEMORANDUM DECISION DENYING MOTION TO DISMISS BY etc.



                        Case 19-03123-dwh          Doc 54     Filed 06/08/20
       Even if it’s true that Cattell didn’t pay Connor and that Connor was acting in the interests

of his mother, I would be reluctant to conclude from those facts alone that Connor was not acting

in the scope of his duties at PwC. Perhaps he deceived his employer into thinking it would be

paid. Or perhaps he deceived Cattell into thinking that he didn’t expect payment.

       At the motion hearing, PwC argued that the complaint’s actual-authority theory fails

because it doesn’t state the type of work that PwC does, the type of work that it authorized

Connor to do, or what authority it gave him. I disagree. By alleging that Connor’s December 26,

2018, letter to Cattell falsely stated that Connor was not working as an accountant at PwC, 29

Cattell at least implicitly alleged the Connor was working as an accountant at PwC, whose

business was accounting.

       Because the complaint sufficiently states its three claims based on a theory of actual

authority, I won’t dismiss the claims.

       C.      Timeliness of fiduciary-duty claim

               1.      The fiduciary-duty claim is untimely under state law.

       Finally, PwC argues that the fiduciary-duty claim is barred by the two-year statute of

limitation in ORS 12.110.

       PwC alleged in the motion that the complaint was filed on January 23, 2020. 30 Cattell did

not dispute that date. The two-year limitation period begins to run when the plaintiff knows or

should know of harm, causation, and tortious conduct. PwC correctly argues that the complaint

demonstrates that Cattell was actually aware of all three elements no later than December 22,

2017. 31 The complaint unambiguously alleges that Cattell was then aware that “Connor was

engaging in a systematic plan to lock the Plaintiff out of all the partnership accounts and divert


29
   Complaint at 16, ¶ 60.
30
   Motion at 16.
31
   Adv. Proc. No. 19-3123, DI 13 (motion to dismiss) at 15.


Page 9 – MEMORANDUM DECISION DENYING MOTION TO DISMISS BY etc.



                       Case 19-03123-dwh         Doc 54     Filed 06/08/20
as much money as possible to Victoria at the expense of the plaintiff.” 32 Cattell doesn’t dispute

that the complaint was filed more than two years later.

          Cattell argues that he was not actually aware that he had been harmed until the sale of his

property on September 13, 2019. This argument is contradicted by the complaint. He might not

have known the extent of his injury until the property was sold, but he has admitted that he knew

he was harmed.

          The limitation period began to run no later than December 22, 2017. Under state law, the

complaint was untimely when filed in January 2020.

                 2.      A motion to dismiss a complaint as untimely need not demonstrate the
                         absence of tolling.

          Cattell argues that a motion to dismiss a complaint as untimely must demonstrate that the

complaint “would not permit the plaintiff to prove that the statute was tolled,” quoting the Ninth

Circuit’s 1998 decision in Pisciotta v. Teledyne Industries, Inc. 33 There, the court said that a

motion to dismiss on limitations grounds can be granted “only if the assertions in the complaint,

read with the required liberality, would not permit the plaintiff to prove that the statute was

tolled.” The plaintiff did raise a tolling defense, which the district court and court of appeals

found legally insufficient.

          Nothing in Pisciotta suggested or is consistent with the implication that a motion to

dismiss on limitations grounds is legally insufficient unless the defendant-movant demonstrates

that the complaint’s allegations foreclose a tolling argument. Reading Pisciotta ’s statement of

law with its procedural facts, one could infer that a plaintiff may defeat a motion to dismiss by

raising a tolling defense that’s found in, or at least is consistent with, the complaint’s allegations.

But the converse (that a plaintiff who says nothing about tolling can defeat a motion to dismiss



32
     Complaint at 19, ¶ 70.
33
     91 F.3d 1326, 1332 (9th Cir. 1996).

Page 10 – MEMORANDUM DECISION DENYING MOTION TO DISMISS BY etc.



                         Case 19-03123-dwh         Doc 54     Filed 06/08/20
based on limitations simply by pointing to the movant’s failure to disprove the possibility of

tolling) can’t similarly be inferred from Pisciotta.

         That reading of Pisciotta is also consistent with the district-judge decision that Cattell

cites, Frances v. Gucci America, Inc., 34 which dismissed a complaint as time-barred because the

“[p]laintiff has not presented any facts alleging delayed discovery of her claim or to support

equitable tolling of the statute of limitations.”

         Despite quoting Pisciotta, Cattell doesn’t raise any tolling defense (other than under

bankruptcy law, discussed below). I disagree with his reading of Pisciotta to require that party

moving to dismiss a complaint as untimely affirmatively disprove the possibility of a tolling

defense that the plaintiff doesn’t raise in the complaint or in his objection to the motion.

                3.      Bankruptcy Code § 108 makes the fiduciary-duty claim timely.

         Under section 108(a) of title 11, U.S. Code (Bankruptcy Code), if a claim that was

property of the debtor and that has become estate property would have been timely under state

law if filed on the petition date, “the trustee” may file the complaint within two years after the

petition date. (Unless specified otherwise, references to “sections” are to sections of the

Bankruptcy Code.)

         Cattell erroneously cites section 1107 as authority for application of section 108(a) to this

action. But section 1107 doesn’t apply in a chapter 13 case, and PwC argues for that reason that

section 108(a) doesn’t apply to Cattell’s claim.

         Although section 1107 doesn’t apply in chapter 13, section 1303 does. Like section 1107,

section 1303 reassigns certain trustee powers to the debtor. Specifically, it assigns to the debtor,

exclusive of the trustee, the rights and powers of a trustee under certain Bankruptcy Code

sections, including section 363(b), which permits the trustee to “use” estate property. Because no



34
     543 F.Supp.2d 1227, 1231 (D. Or. 2008).

Page 11 – MEMORANDUM DECISION DENYING MOTION TO DISMISS BY etc.



                         Case 19-03123-dwh          Doc 54    Filed 06/08/20
plan has yet been confirmed in this case, the claims against PwC are estate property, and Cattell

has the exclusive right to use the claims by suing on them.

         But for section 1303, an action on a prepetition claim that was not time-barred at case

commencement could be brought under section 363(b) by the chapter 13 trustee, who would

have the benefit of the two-year grace period in section 108(a). The grace period is thus a

procedural right inherent in and inseparable from the trustee’s section 363(b) substantive right to

use estate property. The plain meaning of section 1303 is that its assignment to the debtor of the

trustee’s rights and powers under section 363(b) includes all of those rights and powers—

including the trustee’s right to bring an action on an estate-property claim within the grace

period. To refuse to apply section 108(a) to a chapter 13 debtor pursuing an estate claim would

deprive the debtor of an essential part of the bundle of rights that the trustee could exercise under

section 363(b) but for section 1303 and that are assigned in their entirety by section 1303 to the

debtor. A bankruptcy judge for the District of Columbia came to the same conclusion in 2008 in

In re Dawson. 35

         Reading section 1303 to apply the grace period to a chapter 13 debtor’s estate-property

action is bolstered by the prefatory phrase in section 1303, making the assignment of trustee

claims to the debtor “[s]ubject to any limitations on a trustee under this chapter.” But for

section 1303, an action by a chapter 13 trustee on an estate-property claim under the authority of

section 363(b) would be subject to the time limitation in section 108(a). Thus, the rights and

powers under section 363(b) assigned to the debtor are “subject to” the same grace period.

         Depriving a chapter 13 debtor of the grace period because section 1303 doesn’t

enumerate section 108 would be inconsistent with a chapter 13 debtor’s right to bring trustee




35
     411 B.R. 1, 28 (Bankr. D.D.C. 2008).


Page 12 – MEMORANDUM DECISION DENYING MOTION TO DISMISS BY etc.



                        Case 19-03123-dwh         Doc 54      Filed 06/08/20
avoidance actions. I agree with the Ninth Circuit Bankruptcy Appellate Panel’s 2004 holding in

Houston v. Eiler (In re Cohen) 36 that section 1303 isn’t an exclusive list of all trustee powers

exercisable by a chapter 13 debtor and that a debtor has concurrent standing with the trustee to

bring a trustee avoidance action without first obtaining special permission from the court. The

BAP has followed Cohen in subsequent nonprecedential decisions through 2015. 37

       The BAP’s comment, in a 2008 nonprecedential decision’s footnote, that a chapter 13

debtor’s standing to bring a trustee avoidance action under Cohen could depend on the action

being brought for the benefit of the estate 38 does not apply in this action. The claims here are

nonavoidance claims that can be brought only by Cattell. And, although his current plan, of

which I take judicial notice, 39 doesn’t address proceeds of claims against PwC, the plan was filed

three months before he filed his action against PwC, it does expressly provide for payment to the

trustee of net proceeds of other litigation claims, and Cattell still has an opportunity before

confirmation to revise the plan to contribute any net PwC proceeds or demonstrate why he

should not be required to do so.

       I disagree with the reasoning of the decisions cited by PwC holding that section 108(a)

doesn’t apply to an action brought by a chapter 13 debtor. 40 None of them reconciles the right

and power of the chapter 13 trustee, absent section 1303, to bring an estate-property action




36
   305 B.R. 886, 895-98 (9th Cir. B.A.P. 2004).
37
   Hernandez v. Wells Fargo Bank (In re Hernandez), No. NC-15-1044-TaDJu, 2015 WL
6736698, at *4 (9th Cir. B.A.P. Nov. 3, 2015); Silva v. The Bollag Family Trust (In re Silva),
No. 9:10-bk-14135-PC, 2015 WL 1119442, at *5 (Bankr. C.D. Cal. Mar. 9, 2015).
38
   Shawhan v. Shawhan (In re Shawhan), No NV-08-1049-JuKuK, 2008 WL 8462964, at *9
n. 19 (9th Cir. B.A.P. July 7, 2008).
39
   Case No. 19-33823, docket item 15 at 6, ¶ 15; O’Rourke v. Seaboard Surety Company (In re
E.R. Fegert, Inc.), 887 F.2d 955 (9th Cir. 1989).
40
   In re Hatton, No. 17-1053-BAH, 2018 AWL 770363, at *5 (Bankr. D.N.H. Feb. 7, 2018); In re
Johnson, No. 08-4068, 2009 WL 2259088, at *2 (Bankr. S.D. Ill. July 29, 2009); Estate of
Carr v. United States, 482 F.Supp.2d 842 (W.D. Tex. 2007).


Page 13 – MEMORANDUM DECISION DENYING MOTION TO DISMISS BY etc.



                       Case 19-03123-dwh          Doc 54     Filed 06/08/20
within the section 108(a) grace period, on one hand, with treating section 1303 as assigning the

trustee’s rights and powers under section 363(b) stripped of the trustee’s right to the grace

period, on the other hand. The authority cited by Johnson to support its statement regarding the

purpose of section 108(a) is indirectly the 1977 House Judiciary Committee Report. 41 I find no

statutory ambiguity warranting resort to legislative history. Even if there were ambiguity, the

actual report language ultimately quoted doesn’t support Johnson’s statement of the section’s

purpose as a limitation on its effect. The report states that “subsections (a) and (b) [of

section 108], derived from Bankruptcy Act sec. 11, permit the trustee, when he steps into the

shoes of the debtor, an extension of time for filing of an action or doing some other act that is

required to preserve the debtor’s rights.” That language describes the effect of the statute, not its

purpose. It doesn’t support reading the statute to apply to an action to enforce a chapter 13

trustee’s right and power to collect an estate-property claim only if the plaintiff is the trustee,

rather than the debtor enforcing the trustee’s right and power under the express authority of

section 1303.

       Thus, section 1303 entitles a chapter 13 debtor to exercise the section 108(a) grace

period. I reject the statute-of-limitation defense as it applies to the fiduciary-duty claim.

                4.     I will deny Cattell’s post-hearing motion to supplement his argument.

       After the motion hearing, Cattell filed a motion for leave to submit additional authority

on the motion to dismiss. 42 PwC opposed it. 43




41
   H.R. Rep. No. 95-595, at 318 (1977), reprinted in 1978 U.S. Code Cong. & Admin.
News 5963, 6275, quoted in Independent Fire Ins. Co. v. Pender (In re Phillip), 948 F.2d 985,
987 (5th Cir. 1991), cited in In re Ranasinghe, 341 B.R. 556, 567 (Bankr. E.D. Va. 2006), cited
in Johnson, 2009 WL 2259088, at *3.
42
   DI 49.
43
   DI 50.

Page 14 – MEMORANDUM DECISION DENYING MOTION TO DISMISS BY etc.



                        Case 19-03123-dwh          Doc 54     Filed 06/08/20
       Because the additional-authority motion doesn’t identify any reason why Cattell was

unable to identify the additional authority at the hearing (and I have otherwise determined to

deny the motion to dismiss), I will deny the additional-authority motion.

IV.    Conclusion

       I will deny PwC’s motion to dismiss and Cattell’s additional-authority motion.

       I previously stayed discovery pending resolution of the motion. I will now allow

discovery to and by PwC to begin.

       I will prepare an order.

                                               ###




Page 15 – MEMORANDUM DECISION DENYING MOTION TO DISMISS BY etc.



                       Case 19-03123-dwh        Doc 54     Filed 06/08/20
